Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 29-October-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 28-January-2022. In this submission, Applicant has amended base claims 1, 8 and 14. A summary of these amendments follows.
Applicant has amended independent claims 1, 8 and 14 to all contain the limitation “wherein M is an integer greater than zero, N is a positive integer multiple of M, and N>M”. 
In claim 1, this replaces the phrase ”wherein N>M”. In addition, the last limitation in the claim has been modified to be preceded by “and”.
In claim 8, the phrase “associates a value of fixed M-bit subsets of the N-bits of the data word with a second error detection code value” now reads as “associates a value of fixed M-bit proper subsets of the N-bits of the data word with a second error detection code value, wherein M is an integer greater than zero, N is a positive integer multiple of M, and N>M”.
In claim 14, the phrase “associates each N-bit data word with first respective error detection code values” has been replaced with “associates each N-bit data word with first respective error detection code values, wherein M is an integer greater than zero, N is a positive integer multiple of M, and N>M”. In addition, the phrase “where P=M-1” has been modified to now read “wherein P=M-1”.

Response to Arguments
In response to the Non-Final Office Action of 29-October-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 28-January-2022. Examiner has considered these arguments and finds them persuasive.
In these arguments, Applicant argues that the prior art of record cited by the Non-Final Office Action (U.S. Patent 4346474-(Sze) in view of U.S. Patent 7944236-(How et al) [herein “How”], and further in view of Non-Patent Literature “Parity Generate and Check Circuit” (Tutt) -(IP.COM Archival version dated 10-1982)-(IBM) [herein “IBM”] for claim 1, plus U.S. Patent 4791643-(Molstad et al) [herein “Molstad”] for claim 8, or U.S. Patent 7944236-(How et al) [herein “How”], in view of U.S. Patent 6597706-(Seery), and further in view of U.S. Patent 4791643-(Molstad et al) [herein “Molstad”] for claim 14 ) does not teach the limitation which now appears in all 3 independent claims, “wherein M is an integer greater than zero, N is a positive integer multiple of M, and N>M”. In their argument, Applicant draws particular attention to the phrase N>M, noting that in the prior art of record the values for N and M are the same. Applicant further argues that these claims should be allowed, and that all claims which depend from them should also be allowed. After further search and consideration, examiner agrees with this conclusion.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to high-speed, multi-stage serializing circuitry and techniques where a data stream consisting of data units received in parallel is broken into a 
The following limitations (as exemplified by claim 1) are taught by the art cited in the Non-Final Office Action of 29-October-2021 (U.S. Patent 4346474-(Sze) in view of U.S. Patent 7944236-(How et al) [herein “How”], and further in view of Non-Patent Literature “Parity Generate and Check Circuit” (Tutt) -(IP.COM Archival version dated 10-1982)-(IBM) [herein “IBM”]) : (a)n integrated circuit, comprising: a first stage circuit configured to receive an N-bit parallel data stream synchronized with a first clock signal having a first frequency, the N-bit parallel data stream comprising a plurality of N-bit words each having an associated error detecting code value wherein each associated error detecting code value is a first error detecting code value for each N-bit word, each N-bit word of the plurality of N-bit words to be composed of M-bit words each being associated with the first error detecting code value; a second stage circuit configured to convert N-bits of data received in parallel from the first stage into an M-bit parallel data stream synchronized with a second clock signal having a second frequency, the M-bit parallel data stream comprising the N-bits of data; an error detecting code calculation circuit to receive M-bit words of the M-bit parallel data stream and calculate respective associated error detecting code values; and Page 2Attorney Docket No.: 765-0128US1 - 10837JS02 an error indicator to indicate when at least one of respective associated error detecting code values calculated by the error detecting code calculation circuit is a second error detecting code value that is not equivalent to the first error detecting code value.
The prior art of record does not teach wherein M is an integer greater than zero, N is a positive integer multiple of M, and N>M.

Independent claim 8 has the same limitation described above which are not taught by the prior art of record in the Non-Final Office Action (U.S. Patent 4346474-(Sze) in view of U.S. Patent 7944236-(How et al) [herein “How”], in view of Non-Patent Literature “Parity Generate and Check Circuit” (Tutt) -(IP.COM Archival version dated 10-1982)-(IBM) [herein “IBM”], and further in view of U.S. Patent 4791643-(Molstad et al) [herein “Molstad”]), and is therefore also allowable. As a result, the claims which depend from claim 8 (claims 9 - 13) are also allowable.
Independent claim 14 has the same limitation described above which are not taught by the prior art of record in the Non-Final Office Action (U.S. Patent 7944236-(How et al) [herein “How”], in view of U.S. Patent 6597706-(Seery), and further in view of U.S. Patent 4791643-(Molstad et al) [herein “Molstad”]), and is therefore also allowable. As a result, the claims which depend from claim 14 (claims 15 - 20) are also allowable.
In summary, claims 1 – 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111